Exhibit 10.29

 

EXECUTION COPY

 

MERCHANT PORTFOLIO PURCHASE AGREEMENT

 

This MERCHANT PORTFOLIO PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of September 22, 2005, by and between Heartland Payment
Systems, Inc., a Delaware corporation and successor-in-interest to Heartland
Payment Systems, L.L.C., a Missouri limited liability company (“Purchaser”), and
Certegy Payment Services, Inc., a Delaware corporation and formerly known as
Equifax Payment Services, Inc., a Delaware corporation (“Seller”).

 

WHEREAS, Purchaser and Seller are parties to a certain Merchant Portfolio
Purchase Agreement dated as of November 1, 2000, as amended on January 16, 2002
(the “Old Merchant Portfolio Purchase Agreement”), pursuant to which Purchaser
sold, assigned and transferred to Seller all of its rights, interests and
responsibilities to certain merchant processing agreements and the revenues
payable to Buyer arising out of such merchant processing agreements.

 

WHEREAS, Seller wishes to sell, assign and transfer to Purchaser all of its
rights, interests and responsibilities to the Merchant Agreements and Assigned
Merchant Revenues, and Purchaser wishes to acquire and assume these rights,
interest and responsibilities under the terms of this Agreement;

 

NOW THEREFORE, in consideration of the payment of the Purchase Price, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree:

 

DEFINITIONS

 


1.                                       AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED).


 


1.1                                 “ASSIGNED MERCHANT REVENUES” ARE THOSE
REVENUES PAYABLE TO PURCHASER ARISING OUT OF THE MERCHANT AGREEMENTS.


 


1.2                                 “EFFECTIVE DATE” IS SEPTEMBER 1, 2005.


 


1.3                                 “MERCHANT AGREEMENTS” ARE THOSE CERTAIN
MERCHANT PROCESSING AGREEMENTS ORIGINATED BY PURCHASER AND TRANSFERRED TO SELLER
PURSUANT TO THE OLD MERCHANT PORTFOLIO PURCHASE AGREEMENT, INCLUDING ANY SUCH
AGREEMENTS SUBSEQUENTLY TRANSFERRED.


 


1.4                                 “PURCHASE PRICE” MEANS THREE MILLION DOLLARS
($3,000,000).


 


2.                                       SALE AND PURCHASE.  IN CONSIDERATION OF
TENDER OF THE PURCHASE PRICE AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, SELLER HEREBY TRANSFERS AND ASSIGNS TO PURCHASER AND PURCHASER HEREBY
PURCHASES AND ACCEPTS ASSIGNMENT FROM SELLER, OF ALL OF SELLER’S RIGHTS, TITLE
AND INTEREST, BOTH TANGIBLE AND INTANGIBLE, ACCRUED OR CONTINGENT, IN THE
MERCHANT AGREEMENTS AND THE ASSIGNED MERCHANT REVENUES COMMENCING WITH


 

--------------------------------------------------------------------------------



 


TRANSACTIONS PROCESSED ON OR AFTER SEPTEMBER 1, 2005 AND PURCHASER SHALL ASSUME
AND BE RESPONSIBLE FOR ALL LIABILITIES AND RESPONSIBILITIES FOR ANY TRANSACTIONS
PROCESSED PRIOR TO, OR ON OR AFTER, SEPTEMBER 1, 2005.  FOR THE AVOIDANCE OF
DOUBT, THE INTENTION OF THE PARTIES HERETO IS THAT UPON THE EFFECTIVE DATE, ALL
RIGHT, TITLE AND INTEREST IN THE MERCHANT AGREEMENTS AND THE REVENUE RELATING
THERETO BE TRANSFERRED AND ASSIGNED TO PURCHASER.  NOTWITHSTANDING THE
FOREGOING, SELLER SHALL REIMBURSE PURCHASER FOR UP TO $50,000 OF CHARGEBACK
LOSSES ASSOCIATED WITH TRANSACTIONS PROCESSED FOR KNOB, PULL AND HANDLE, INC.,
MERCHANT IDENTIFICATION NUMBER 650000000517121, PRIOR TO SEPTEMBER 1, 2005,
WHERE THE CHARGEBACKS ARE RECORDED PRIOR TO DECEMBER 31, 2005.  PURCHASER SHALL
NOTIFY SELLER OF THE AGGREGATE AMOUNT OF ALL SUCH CHARGEBACKS IN EACH CALENDAR
MONTH FROM AND AFTER SEPTEMBER 2005 THROUGH DECEMBER 2005 PROMPTLY AFTER THE END
OF EACH SUCH MONTH, AND SELLER SHALL PAY TO PURCHASER SUCH MONTH’S AGGREGATE
CHARGEBACKS WITHIN 15 BUSINESS DAYS OF EACH SUCH NOTIFICATION.


 


3.                                       REPRESENTATIONS AND WARRANTIES OF
SELLER.  SELLER MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO PURCHASER:


 


3.1                                 SELLER IS A CORPORATION DULY INCORPORATED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND HAS THE CORPORATE POWER AND AUTHORITY NECESSARY TO OWN AND OPERATE ITS
PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.


 


3.2                                 SELLER HAS THE RIGHT, POWER, CAPACITY AND
AUTHORITY TO ASSIGN THE SELLER’S RIGHTS IN AND TO THE MERCHANT AGREEMENTS AND
ASSIGNED MERCHANT REVENUES, AND TO PERFORM THE ACTS CONTEMPLATED BY THIS
AGREEMENT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN
APPROVED BY ALL REQUISITE ACTIONS ON THE PART OF THE SELLER, AND WHEN EXECUTED
AND DELIVERED SHALL CONSTITUTE VALID, BINDING AND ENFORCEABLE OBLIGATIONS OF THE
SELLER.  THE EXECUTION AND PERFORMANCE OF THIS AGREEMENT DO NOT CONSTITUTE AN
EVENT OF DEFAULT OF SELLER UNDER ANY OTHER AGREEMENT.


 


3.3                                 THERE ARE NO ACTIONS, SUITS, OR PROCEEDINGS
PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER RELATING TO
THE MERCHANT AGREEMENTS AND THERE ARE NO ACTIONS, SUITS, OR PROCEEDINGS PENDING
OR, TO THE KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER WHICH, IF ADVERSELY
DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE MERCHANT AGREEMENTS AND
ASSIGNED MERCHANT REVENUES OR SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS
HEREUNDER OR ANY OTHER AGREEMENT IN CONNECTION HEREWITH.


 


3.4                                 SELLER IS OWNER OF THE MERCHANT AGREEMENTS
AND ASSIGNED MERCHANT REVENUES FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES,
CHARGES AND ASSESSMENTS OF ANY NATURE.  THE DELIVERY OF THE MERCHANT AGREEMENTS
AND ASSIGNED MERCHANT REVENUES TO PURCHASER PURSUANT TO THIS AGREEMENT WILL
TRANSFER VALID TITLE THERETO, FREE OF ALL LIENS, ENCUMBRANCES, CHARGES AND
ASSESSMENTS OF ANY KIND.

 

2

--------------------------------------------------------------------------------


 


4.                                       REPRESENTATIONS AND WARRANTIES OF
PURCHASER.  PURCHASER MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO
SELLER:


 


4.1                                 PURCHASER HAS THE RIGHT, POWER, CAPACITY AND
AUTHORITY TO ENTER INTO THIS MERCHANT PORTFOLIO PURCHASE AGREEMENT, PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND PERFORM THE ACTS CONTEMPLATED BY THIS
AGREEMENT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN
APPROVED BY ALL REQUISITE CORPORATE ACTIONS ON THE PART OF THE PURCHASER, AND
WHEN EXECUTED AND DELIVERED WILL CONSTITUTE VALID, BINDING AND ENFORCEABLE
OBLIGATIONS OF THE PURCHASER.  THE EXECUTION AND PERFORMANCE OF THIS AGREEMENT
DO NOT CONSTITUTE AN EVENT OF DEFAULT OF PURCHASER UNDER ANY OTHER AGREEMENT.


 


4.2                                 THERE ARE NO ACTIONS, SUITS, OR PROCEEDINGS
PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED AGAINST PURCHASER OR
SELLER RELATING TO THE MERCHANT AGREEMENTS AND THERE ARE NO ACTIONS, SUITS OR
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED AGAINST
PURCHASER WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL IMPACT ON THE
ABILITY OF PURCHASER TO PERFORM UNDER THIS AGREEMENT.


 


5.                                       CLOSING CONDITIONS.  SELLER AND
PURCHASER SHALL EXECUTE A BILL OF SALE FOR THE MERCHANT AGREEMENTS AND THE
RELATED ASSIGNED MERCHANT REVENUES.


 


6.                                       INDEMNIFICATION.


 


6.1                                 INDEMNIFICATION BY SELLER.  SELLER SHALL
INDEMNIFY PURCHASER, AND HOLD PURCHASER HARMLESS FROM ANY LIABILITY, LOSS, COST,
CLAIM OR EXPENSE, INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES, THAT
RESULTS FROM OR ARISES OUT OF (I) ANY BREACH OR INACCURACY OF ANY REPRESENTATION
OR WARRANTY OF SELLER CONTAINED HEREIN; (II) THE BREACH BY SELLER OF ANY OF ITS
COVENANTS OR AGREEMENTS CONTAINED HEREIN; (III) ANY CLAIM BY ANY THIRD PARTY
THAT SELLER’S TRANSFER AND ASSIGNMENT OF THE MERCHANT AGREEMENTS AND ASSIGNED
MERCHANT REVENUES MADE BY THIS AGREEMENT IS IN VIOLATION OF ANY OTHER AGREEMENT
OR LEGAL OBLIGATION OF SELLER OR THAT SUCH TRANSFER AND ASSIGNMENT IS OTHERWISE
ILLEGAL OR INVALID; (IV) ANY LIABILITY OR OBLIGATION, CONTINGENT OR OTHERWISE,
OF SELLER THAT IS NOT ASSUMED BY PURCHASER, EXCEPT TO THE EXTENT THAT SUCH
LIABILITY IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM OR ARISEN OUT OF AN ACT, OMISSION, CIRCUMSTANCE OR MATTER FOR WHICH SELLER
IS TO BE INDEMNIFIED UNDER PARAGRAPH 6.2, HEREOF; (V) VIOLATION OF LAW OR
GOVERNMENTAL RULES OR REGULATIONS OR INTENTIONAL WRONGDOING OR NEGLIGENCE BY
SELLER IN PERFORMING OBLIGATIONS IN CONNECTION WITH THIS AGREEMENT.


 


6.2                                 INDEMNIFICATION BY PURCHASER.  PURCHASER
SHALL INDEMNIFY SELLER, AND HOLD SELLER HARMLESS FROM ANY LIABILITY, LOSS, COST,
CLAIM OR EXPENSE, INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES THAT RESULTS
FROM OR ARISES OUT OF (I) ANY BREACH OR INACCURACY OF ANY REPRESENTATION OR
WARRANTY OF PURCHASER CONTAINED HEREIN; (II) THE BREACH BY PURCHASER OF ANY OF
ITS COVENANTS OR AGREEMENTS CONTAINED HEREIN; (III) ANY LIABILITY OR OBLIGATION,
CONTINGENT OR OTHERWISE, OF PURCHASER THAT IS NOT ASSUMED BY SELLER PURSUANT TO
THE TERMS HEREOF, EXCEPT TO THE EXTENT THAT SUCH

 

3

--------------------------------------------------------------------------------


 


LIABILITY IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM OR ARISEN OUT OF AN ACT, OMISSION, CIRCUMSTANCE OR MATTER FOR WHICH
PURCHASER IS TO BE INDEMNIFIED UNDER PARAGRAPH 6.1, HEREOF; (IV) VIOLATION OF
LAW OR GOVERNMENTAL RULES OR REGULATIONS OR INTENTIONAL WRONGDOING OR NEGLIGENCE
BY PURCHASER IN PERFORMING ITS OBLIGATION IN CONNECTION WITH THIS AGREEMENT.


 


7.                                       TERMINATION OF SERVICING AGREEMENT. 
EFFECTIVE AS OF THE EFFECTIVE DATE, THAT CERTAIN SERVICING AGREEMENT BETWEEN
PURCHASER AND SELLER DATED NOVEMBER 1, 2000, AND AS AMENDED ON JANUARY 16, 2002
(THE “SERVICING AGREEMENT”) SHALL BE TERMINATED.  UPON SUCH TERMINATION AND
NOTWITHSTANDING ANY PROVISIONS OF THE SERVICING AGREEMENT, WHICH BY ITS TERMS
PURPORT TO CONTINUE BEYOND TERMINATION THEREOF, NEITHER PARTY SHALL OWE ANY
FURTHER OBLIGATIONS TO THE OTHER PARTY UNDER THE SERVICING AGREEMENT.


 


8.                                       MUTUAL GENERAL RELEASE.


 


8.1                                 IN CONSIDERATION OF ENTERING INTO THIS
AGREEMENT, EACH PARTY, ACTING ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS
(THE “RELEASORS”), HEREBY RELEASES AND FOREVER DISCHARGES THE OTHER PARTY AND
THE OTHER PARTY’S SUCCESSORS AND ASSIGNS, ITS AND THEIR SUBSIDIARIES AND
AFFILIATES, AND ITS AND THEIR PAST AND PRESENT OFFICERS, DIRECTORS, EMPLOYEES,
MANAGERS, ATTORNEYS (INCLUDING IN-HOUSE ATTORNEYS), ACCOUNTANTS AND AGENTS, AND
EACH OF THEM, IN ALL CAPACITIES, INCLUDING INDIVIDUALLY (COLLECTIVELY, THE
“RELEASEES”), FROM ANY AND ALL CLAIMS (DEFINED BELOW) THAT RELEASORS MAY HAVE
AGAINST ANY OF THE RELEASEES ARISING OUT OF OR RELATED TO THE RELATIONSHIP OR
TRANSACTIONS BETWEEN THE PARTIES OCCURRING BEFORE THE EFFECTIVE DATE, INCLUDING,
WITHOUT LIMITATION, THE RELATIONSHIP OR TRANSACTIONS BETWEEN THE PARTIES
PURSUANT TO THE OLD MERCHANT PORTFOLIO PURCHASE AGREEMENT AND SERVICING
AGREEMENT, AND WAIVES ANY AND ALL DEFENSES AND RIGHTS OF OFFSET WHICH THE
RELEASORS MAY HAVE ARISING OUT OF OR RELATED TO THE RELATIONSHIP OR TRANSACTIONS
BETWEEN THE PARTIES.  FOR PURPOSES OF THIS AGREEMENT, “CLAIMS” SHALL MEAN ANY
AND ALL ACTIONS, LIABILITIES, LIENS, DEBTS, DAMAGES, CLAIMS, SUITS, JUDGMENTS,
EXECUTIONS AND DEMANDS OF EVERY KIND, NATURE AND DESCRIPTION, INCLUDING BUT NOT
LIMITED TO TORT CLAIMS.


 


8.2                                 NOTWITHSTANDING THE FOREGOING, NOTHING IN
THIS SECTION 8 SHALL AFFECT, AND NOTHING HEREIN SHALL BE INTERPRETED TO AFFECT,
THE RIGHTS OF THE PARTIES HEREUNDER OR THE VALIDITY, EFFECT OR ENFORCEABILITY OF
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


9.                                       MISCELLANEOUS.


 


9.1                                 NOTICES.  ALL NOTICES, DEMANDS AND OTHER
COMMUNICATION HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED IN PERSON OR
BY CERTIFIED MAIL, WITH RETURN RECEIPT REQUESTED, AS FOLLOWS:


 

a)

If to Purchaser, to:

Heartland Payment Systems, Inc.

 

 

47 Hulfish Street, Suite 400

 

4

--------------------------------------------------------------------------------


 

 

 

Princeton, New Jersey 08452

 

 

Attn: Robert H.B. Baldwin, Jr.

 

 

 

b)

If to Seller, to:

Certegy Payment Services, Inc.

 

 

11601 Roosevelt Blvd.

 

 

St. Petersburg, FL 33716

 

 

Attn: Jeffrey S. Carbiener

 

The persons or addresses to which mailings shall be made may be changed from
time to time by notice in writing to the other party.

 


9.2                                 GOVERNING LAW.  THIS AGREEMENT IS MADE AND
ENTERED INTO UNDER THE LAWS OF THE STATE OF NEW YORK AND THE LAWS OF THAT STATE
SHALL GOVERN THE VALIDITY AND INTERPRETATION HEREOF AND THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE DUTIES AND OBLIGATIONS HEREUNDER.  THE
EXCLUSIVE JURISDICTION AND VENUE FOR ANY ACTION OR PROCEEDING IN CONNECTION
HEREWITH OR RELATED HERETO SHALL BE THE COURTS OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF
NEW YORK, COUNTY OF NEW YORK.  THE PARTIES CONSENT TO THE PERSONAL JURISDICTION
OF SUCH COURTS AND WAIVE ANY CLAIM OF AN IMPROPER OR INCONVENIENT FORUM.  THE
PREVAILING PARTY IN ANY ACTION OR PROCEEDING IN CONNECTION HEREWITH SHALL BE
ENTITLED TO COSTS AND REASONABLE ATTORNEY’S FEES.


 


9.3                                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
BILL OF SALE, TOGETHER WITH ANY SUPPLEMENTS, ADDENDA, AMENDMENTS, MODIFICATIONS
OR ATTACHMENTS, COMPRISES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT
TO THIS SUBJECT MATTER AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS. 
EACH PARTY ACKNOWLEDGES THAT NO REPRESENTATIONS, INDUCEMENTS, PROMISES,
WARRANTIES OR AGREEMENTS HAVE BEEN MADE BY ANY PARTY, OR ANYONE ACTING ON BEHALF
OF ANY PARTY, OTHER THAN THOSE SET FORTH IN THIS AGREEMENT.


 


9.4                                 SEVERABILITY.  IN THE EVENT THAT ANY PORTION
OF THIS AGREEMENT IS FOUND TO BE VOID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY
AND ENFORCEABILITY OF ANY OTHER PORTION SHALL NOT BE AFFECTED.


 


9.5                                 AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY
BE MODIFIED, AMENDED OR SUPPLEMENTED ONLY BY A WRITTEN INSTRUMENT DULY EXECUTED
BY THE PARTIES.  NO COVENANT, TERM OR CONDITION, OR THE BREACH THEREOF, SHALL BE
DEEMED WAIVED, UNLESS IT IS WAIVED IN WRITING AND SIGNED BY THE PARTY AGAINST
WHOM THE WAIVER IS CLAIMED.  THE WAIVER BY EITHER PARTY OF A BREACH OF ANY
COVENANT, TERM OR CONDITION SHALL NOT OPERATE OR BE CONSTRUED TO BE A WAIVER OF
ANY PRECEDING OR SUBSEQUENT BREACH.


 


9.6                                 NO BROKERAGE.  EACH PARTY HERETO REPRESENTS
AND WARRANTS TO THE OTHER PARTY THAT IT HAS NOT INCURRED ANY OBLIGATION OR
LIABILITY, CONTINGENT OR OTHERWISE, FOR BROKERAGE OR FINDERS’ FEES OR AGENTS’
COMMISSIONS OR OTHER LIKE PAYMENT IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, AND EACH PARTY AGREES TO

 

5

--------------------------------------------------------------------------------


 


INDEMNIFY AND HOLD THE OTHER PARTY HARMLESS AGAINST AND IN RESPECT OF ANY SUCH
OBLIGATION OR LIABILITY BASED IN ANY WAY ON AGREEMENTS, ARRANGEMENTS OR
UNDERSTANDINGS CLAIMED TO HAVE BEEN MADE BY SUCH PARTY WITH ANY THIRD PARTY.


 


9.7                                 CONFIDENTIALITY.  EACH PARTY AGREES TO TAKE
NORMAL AND REASONABLE PRECAUTIONS AND TO EXERCISE DUE CARE TO MAINTAIN THE
CONFIDENTIALITY OF ALL INFORMATION PROVIDED BY THE OTHER PARTY PURSUANT TO THIS
AGREEMENT, AND NEITHER PARTY, NOR ANY OF ITS AFFILIATES, SHALL USE ANY SUCH
INFORMATION OTHER THAN IN CONNECTION WITH OR IN THE ENFORCEMENT OF THIS
AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH INFORMATION (I) WAS OR BECOMES
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF DISCLOSURE BY SUCH
PARTY, OR (II) WAS OR BECOMES AVAILABLE ON A NONCONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE OTHER PARTY, PROVIDED, HOWEVER, THAT EITHER PARTY MAY DISCLOSE
SUCH INFORMATION (A) AT THE REQUEST OR PURSUANT TO ANY REQUIREMENT OF ANY PUBLIC
AUTHORITY TO WHICH IT OR ANY OF ITS AFFILIATES IS SUBJECT OR IN CONNECTION WITH
AN EXAMINATION BY ANY SUCH PUBLIC AUTHORITY; (B) PURSUANT TO SUBPOENA OR OTHER
COURT PROCESS; (C) WHEN REQUIRED TO DO SO IN ACCORDANCE WITH THE PROVISIONS OF
ANY APPLICABLE LAWS AND REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE RULES OF THE NEW YORK STOCK
EXCHANGE; (D) TO THE EXTENT REASONABLY REQUIRED IN CONNECTION WITH ANY
LITIGATION OR PROCEEDING INVOLVING SUCH PARTY OR ANY OF ITS AFFILIATES; (E) TO
THE EXTENT REASONABLY REQUIRED IN CONNECTION WITH THE EXERCISE OF ANY REMEDY
UNDER THIS AGREEMENT; AND (F) TO SUCH PARTY’S INDEPENDENT AUDITORS, ACCOUNTANTS,
ATTORNEYS AND OTHER PROFESSIONAL ADVISORS.  EITHER PARTY SHALL BE FREE TO
DISCLOSE THE TAX TREATMENT OR TAX STRUCTURE OF ANY TRANSACTION UNDER THIS
AGREEMENT.


 


9.8                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT
ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


9.9                                 FACSIMILE EXECUTION.  TO EVIDENCE THE FACT
THAT IT HAS EXECUTED THIS AGREEMENT, EACH PARTY SHALL SEND A COPY OF ITS
EXECUTED COUNTERPART TO THE OTHER PARTY BY FACSIMILE TRANSMISSION.  IMMEDIATELY
SUBSEQUENT TO SUCH EXCHANGE OF COUNTERPARTS BY FACSIMILE TRANSMISSION, SELLER
SHALL FORWARD TWO (2) EXECUTED ORIGINAL AGREEMENTS TO PURCHASER, WHICH PURCHASER
SHALL EXECUTE AND SHALL RETURN ONE (1) FULLY EXECUTED ORIGINAL AGREEMENT TO
SELLER.


 

[signatures appear on next page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Merchant Portfolio Purchase Agreement as of the date written above.

 

 

CERTEGY PAYMENT SERVICES, INC.

 

 

 

 

 

By:

/s/ Larry Towe

 

 

 

Name: Larry Towe

 

 

Title: President

 

 

 

 

 

HEARTLAND PAYMENT SERVICES, INC.

 

 

 

 

 

By:

/s/ Robert H.B. Baldwin, Jr.

 

 

 

Name: Robert H.B. Baldwin, Jr.

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 